Filed 7/3/13 Conservatorship of Cowles CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


Conservatorship of the Person and Estate of
HEATHER MICHELE COWLES.                                              B239586


OVANDO J. COWLES,                                                    (Los Angeles County
                                                                     Super. Ct. No. BP088202)
         Petitioner and Respondent,

         v.

IDELLE CLARK,

         Objector and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Marvin M. Lager, Judge. Affirmed.


         Matthew M. Pope, for Objector and Appellant.


         Palermo, Barbaro, Chinen & Pitzer, Gloria Scharre Pitzer and Philip J. Marr for
Petitioner and Respondent.
                                __________________________________
       This appeal is the latest in a decades-long custody battle between Idelle Clark and
Ovando Cowles over their daughter, Heather. In this most recent iteration, Idelle1
challenges the trial court’s renewal of the restraining order against her, which prohibits
her from communicating or visiting with Heather unless Heather initiates the contact.
We affirm.
                                            FACTS
       Idelle and Ovando were married in August 1985. Heather was born on October
21, 1986, with various developmental disabilities.2 Idelle initiated divorce proceedings in
March 1993, which began what the family court termed a “child custody bloodbath”
during which Idelle accused Ovando of sexually molesting Heather. A juvenile court
proceeding was initiated as a result of the accusation and the matter went to trial. At the
close of the plaintiff’s case, the charges of sexual abuse against Ovando were dismissed.
The court noted, “the evidence . . . is not very convincing at all. It does not rise to the
dignity of going forward with this case.”
       When juvenile dependency jurisdiction terminated, a bifurcated trial on custody
and visitation issues was conducted in family court, seven years after the divorce
proceedings began. The family court issued a bifurcated judgment on those issues on
October 27, 2000. The judgment awarded sole legal and physical custody of Heather to
Ovando. It further granted limited visitation with Idelle to once a week sessions of
conjoint therapy with Heather. Idelle was otherwise restrained from coming within 100
yards of Heather or contacting her.



1
       As suggested in In re Marriage of Smith (1990) 225 Cal.App.3d 469, 475-476,
footnote 1, we refer to the parties by their first names.
2
       Heather was born with a club foot which required a cast and corrective shoes. She
also had severe myopia and strabismus (crossed eyes) which required two eye surgeries.
In a 2003 psychological evaluation when Heather was 16, Heather was testing at the
fourth grade level for reading and the third grade level for arithmetic. At that time, she
was diagnosed with an unspecified learning disorder, expressive language disorder and
borderline intellectual functioning.

                                               2
       Attendant to the judgment was an 82-page statement of decision detailing the
evaluations and reports submitted by Heather’s psychologists, counselors, teachers and
visitation monitors. The reports uniformly discredited Idelle and her “obsessive focus”
on the disproven allegations of sexual abuse. The statement of decision chronicled the
occasions in which Idelle attempted to or did pressure Heather into accusing Ovando of
molesting her. It also showed how Idelle tried to isolate Heather so that Heather would
rely only on Idelle and never progress to independence. In a 1994 report, the court-
appointed psychiatrist stated, “I am concerned because it is my impression that Idelle
Cowles, in her need to be enmeshed3 with her daughter, eliminates from her daughter’s
life those people who will not agree with her agenda, whether this be the pediatrician, the
therapist, her daughter’s father or the original D.C.S. worker. This is a terribly
significant fact, if true, because Heather will grow up thinking that her mother is
omnipotent and will therefore be unable ever to free herself from her mother’s grasp and
develop a mind of her own.”
       The court found that Idelle “is a mentally disordered person whose chosen path of
conduct has severely harmed Heather emotionally and who, if permitted unrestricted
contact with Heather, will continue severely to harm her emotionally. While a[n]
intelligent and very articulate person, [Idelle] has substantially no insight into the fact that
her conduct is harmful to Heather – and at this point, she may so enjoy basking in the
self-created limelight surrounding this custody bloodbath that she simply doesn’t care
that her conduct is harmful to Heather . . . [¶] . . . [Idelle] will not cease her alienating
and other inappropriate conduct unless she is successful in substantially excluding
[Ovando] from Heather’s life.”
       Idelle unsuccessfully appealed the family court’s decision regarding custody and
visitation to the United States Supreme Court. When Heather turned 18 in 2004, Ovando
sought a conservatorship from the probate court and that petition was granted in 2005.
He also requested and received an updated restraining order against Idelle, which was

3
      According to the trial court, the term “enmeshed” refers to a sort of role-reversal,
where the child feels that she must care for or “parent” her mother.

                                               3
issued on September 30, 2005, and renewed on September 1, 2009, by the probate court.
Meanwhile, the family court continued to a bifurcated trial on division of marital property
and a judgment was issued in July 2009. Idelle also appealed from that judgment and has
sought extensions of time to file her opening brief in that case, No. B218043.
       On October 26, 2011, Ovando filed another request on Heather’s behalf as her
conservator to renew the restraining order. In support of his request, Ovando cited to
examples of Heather’s vulnerability and Idelle’s inappropriate communications that
caused Heather “to have doubts about the past and not let[] Heather have her own
memories and/or move on from the past and develop a positive future for herself.”
       Ovando submitted the family court’s judgment and statement of decision which
imposed the initial restraining order. He also provided a sworn declaration noting that
Idelle “engaged in a variety of stalking behaviors [between October 2000 and October
2004] that included posting birthday signs in Heather’s neighborhood and nearby her
school, driving past her after-school camp facility, having third parties approach Heather
in public places to discuss her mother, and so forth.” He further observed, “while
Heather has always been permitted to initiate monitored phone calls to her mother, she
ceased doing so in approximately June 2006, because, as I observed, most of those calls
were very upsetting to her. [Idelle] would oftentimes bring up the divorce and custody
battle. Heather grew weary of it and stopped telephoning.”
       In more recent communications from Idelle to Heather, Idelle continued to dwell
on the abuse allegations. For Heather’s 24th birthday, Idelle sent her a gift and a letter,
which contained references to the alleged abuse. Both Ovando and Idelle testified in the
hearing on November 18, 2011. Idelle denied she ever stalked Heather and testified that
she had a good relationship with her daughter. She also presented her email and text
communications with Heather as evidence of their relationship.
       The trial court issued the renewal order on January 3, 2012, to be effective until
December 1, 2013. It prohibited Idelle and her agents, employees or representatives from
contacting or visiting Heather unless Heather chose to initiate the contact. The order
further prohibited Idelle from stalking Heather, her stepmother or Ovando. Idelle was

                                              4
also ordered to refrain from asking Heather about her communications with her lawyer or
therapist or from requesting an in person visit more than once every 30 days. Idelle
timely appealed on March 2, 2012.
                                        DISCUSSION
       Idelle disputes the necessity of renewing the restraining order against her. She
contends the trial court abused its discretion because the facts do not support the decision
and the renewal contravened public policy. We disagree.
       Our review is governed by Ritchie v. Konrad (2004) 115 Cal.App.4th 1275
(Ritchie). There, a protective order issued under the Family Code was set to expire and a
petition to renew the order was filed. (Id. at p. 1280.) The trial court issued the renewal
on the assumption the petitioner was entitled to one “just upon request” even though the
petition was contested. (Ibid.) On appeal, Division Seven of this court held that a
request to renew a restraining order should not be granted simply upon request if it is
contested.
       The court held that it was not enough for the petitioner to have “a subjective fear
the party to be restrained will commit abusive acts in the future. The ‘apprehension’
those acts will occur must be ‘reasonable.’ That is, the court must find the probability of
future abuse is sufficient that a reasonable woman (or man, if the protected party is a
male) in the same circumstances would have a ‘reasonable apprehension’ such abuse will
occur unless the court issues a protective order.” (Ritchie, supra, at p. 1288.) Under this
objective test, “[a] trial court should renew the protective order, if, and only if, it finds by
a preponderance of the evidence that the protected party entertains a ‘reasonable
apprehension’ of future abuse. . . . [T]his does not mean the court must find it is more
likely than not future abuse will occur if the protective order is not renewed. It only
means the evidence demonstrates it is more probable than not there is a sufficient risk of
future abuse to find the protected party’s apprehension is genuine and reasonable.” (Id. at
p. 1290.)




                                               5
       In evaluating whether the requesting party has a reasonable apprehension of future
abuse, “the existence of the initial order certainly is relevant and the underlying findings
and facts supporting that order often will be enough in themselves to provide the
necessary proof to satisfy that test.” (Ritchie, supra, 115 Cal.App.4th at p. 1291.) “Also
potentially relevant are any significant changes in the circumstances surrounding the
events justifying the initial protective order. For instance, have the restrained and
protected parties moved on with their lives so far that the opportunity and likelihood of
future abuse has diminished to the degree they no longer support a renewal of the order?”
(Ibid.) The trial court should also consider the seriousness and degree of risk, such as
whether it involves potential physical abuse, and the burdens the protective order imposes
on the restrained person, such as interference with job opportunities. (Ibid.)
       In challenging a renewal order, the restrained party is not permitted “to challenge
the truth of the evidence and findings underlying the initial order.” (Ritchie, supra, 115
Cal.App.4th at p. 1290.) We review the trial court’s ruling under an abuse of discretion
standard, to determine “ ‘whether the trial court exceeded the bounds of reason. When
two or more inferences can reasonably be deduced from the facts, the reviewing court has
no authority to substitute its decision for that of the trial court.’ ” (Gonzalez v. Munoz
(2007) 156 Cal.App.4th 413, 420.)
       With these guidelines in mind, we conclude that the trial court did not abuse its
discretion in renewing the restraining order. As noted in Ritchie, the underlying findings
and facts supporting the initial order here may be “enough in themselves to provide the
necessary proof” to renew the protective order. (Ritchie, supra, 115 Cal.App.4th at
p. 1291.) We need not, however, rely solely on the findings in the initial order because
Idelle has repeated the same behavior which justified the order in the first place.
       It is clear from the record that Idelle has not moved on with her life and remains
obsessed with the sexual abuse allegations. She continues to believe they are true and
will revise history to conform to her agenda. In three court filings in 2011 on the appeal
of the division of assets judgment, Idelle submitted a sworn declaration which referred to
case “CK14663 filed by LA County in support of the substantiated allegations of sexual

                                              6
molest made by Heather Cowles against her father, Respondent Ovando J Cowles herein
(bold and underlining omitted).” Her declaration also stated that “LA County had years
earlier investigated (independent of the Family Law Court) and substantiated all of our
daughter’s allegations of abuse by Cowles which LA County (NOT Idelle Clarke) in turn
alleged in CK14663.” The refrain of abuse is repeated in Idelle’s brief opposing the
renewal request below and in her opening brief in this appeal. Indeed, she sets forth the
purported evidence supporting the allegations of abuse in the first two pages of both her
brief below and on appeal. Yet, she fails to mention that those allegations were
dismissed.
       In a 2009 letter to Heather on her 24th birthday, Idelle wrote, “Back during all the
years when you screamed and banged your head on the walls and floor and begged me
not to make you go visit your father . . . and when you collapsed while Carol was driving
you to a visit with your father and the paramedics took you to the hospital where you
cried and begged the doctors not to make you visit your Dad, NO ONE could have ever
made me believe there would be a day -- much less years when you would choose not to
see me or talk to me [¶] . . . [¶] I try and tell myself that you remain under the total
control of the man you explained to so many people hurt you so badly because, like me,
you simply do not know how to get out from under his crushing control.” Idelle added,
“Trying to fend off your father’s continuing legal attacks on me and his unending efforts
to destroy me has badly hurt my health . . . [¶] It was so painful in the hospital when the
nurses asked if my daughter was coming to see me because of course you never cho[o]se
to see me anymore.”
       There is evidence that Heather is particularly vulnerable to manipulation. As an
example, Ovando testified that Heather was convinced by a salesman over the telephone
to sign up for a $69 magazine subscription that she did not want. After she discussed it
with Ovando, she called to cancel the subscription but was only successful in getting a
small discount from the original price. Ovando testified, “I believe in the case of her
mom, where there’s a biological connection, who is both persuasive and can be very
angry and very controlling, that Heather would immediately want to try to please her, so

                                              7
to speak, and [that] makes her extremely vulnerable to all of the past problems that we’ve
had that I think were a part of the paperwork we submitted to the court.” In light of this
evidence, it was not an abuse of discretion for the trial court to conclude that the
circumstances necessitating the initial restraining order were unchanged and there was a
reasonable apprehension that Idelle’s conduct would cause Heather emotional harm in the
future if left unchecked.
       Idelle ignores all of this evidence. She instead contends there were no facts to
support the trial court’s ruling, only Ovando’s “belief and opinion” rather than any
testimony from Heather herself. She also limits the definition of abuse and misinterprets
the trial court’s ruling.4 We find none of Idelle’s arguments compelling.
       Ample evidence supports a finding of a reasonable apprehension of future
emotional abuse. Idelle’s reliance on the evidence she proferred in the form of texts and
emails between her and Heather is an attempt to have us reweigh the evidence, which we
may not do. (Gonzalez v. Munoz, supra, 156 Cal.App.4th at p. 420.) That Heather did
not testify is not fatal to the renewal request. Heather was represented by independent
counsel at all times during these proceedings. Indeed, Heather’s attorney participated in
the hearing and conducted a cross-examination of Idelle. There is no evidence that
Heather’s interests were not protected or that the trial court “unwittingly conspire[ed]”
with Ovando to silence Heather.
       We are also not convinced by Idelle’s claim that there cannot be a reasonable
apprehension of abuse because Idelle never abused Heather. Contrary to Idelle’s
definition, abuse under the Family Code is not limited to physical abuse or sexual abuse.
It is statutorily defined as including “stalking, threatening, . . . harassing,
telephoning, . . . contacting, either directly or indirectly by mail or otherwise, coming
within a specified distance of, or disturbing the peace of the other party and, in the
discretion of the court, on a showing of good cause, of other named family or household
members.” (Fam. Code, § 6320, subd. (a); & § 6203, subd. (d).) In In re Marriage of

4
       Idelle contends that the restraining order prevents Heather from contacting her.
She is wrong.

                                                8
Nadkarni (2009) 173 Cal.App.4th 1483, 1497, the court defined disturbing the peace
under Family Code section 6320 to be “conduct that destroys the mental or emotional
calm of the other party.” As we have earlier discussed, there is ample evidence that
Idelle’s conduct has, in the past, and could, in the future, destroy Heather’s mental or
emotional calm.
                                      DISPOSITION
       The judgment is affirmed. Respondent is awarded costs on appeal.




                                                         BIGELOW, P. J.
We concur:




              RUBIN, J.




              GRIMES, J.




                                             9